Citation Nr: 0929330	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for dizziness with facial numbness, secondary to service-
connected residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 Regional Office (RO) in 
Waco, Texas decision review officer decision, which granted 
the Veteran's claim for service connection for dizziness with 
facial numbness, and assigned a 10% disability rating.

The Board notes the May 2006 statement of the case (SOC) also 
included the issue of entitlement to an increased rating for 
service-connected bilateral hearing loss.  The Veteran 
properly appealed this issue in his May 2006 substantive 
appeal.  However, the Veteran subsequently indicated in an 
April 2009 written statement that he wished to withdraw his 
appeal of this issue.  As such, this issue is no longer on 
appeal before the Board.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that proceeding has 
been associated with the claims folder.

In his substantive appeal, the Veteran indicated that he 
wished to pursue appeals as to claims of entitlement to an 
increased rating for the residuals of a nasal fracture, and 
entitlement to service connection for a breathing disorder.  
The RO advised him in a subsequent July 2006 letter that 
these issues had been denied in a final 2004 decision, were 
not currently on appeal, and that his statements in the 
substantive appeal were being construed as new claims.  These 
issues were subsequently addressed in a March 2007 rating 
decision, and were not appealed.  Thus, they are not 
presently before the Board.




FINDING OF FACT

The Veteran has numbness of the right side of the head and 
dizzy spells involving nausea, reeling effect, unsteadiness, 
and symptoms analogous to staggering, with moderate to severe 
spells lasting for 1.5 to 5 hours. 


CONCLUSION OF LAW

The criteria for a compensable evaluation of 30 percent, but 
no higher, for dizziness with facial numbness have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.21, 
4.87, Diagnostic Code (DC) 6204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

In this case, the claim is a "downstream" issue in that it 
arose from the initial grant of service connection.  Prior to 
the rating decision granting service connection, the RO 
issued a notice letter in July 2004 that satisfied many of 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  After the 
grant of service connection, the Veteran was also issued a 
notice letter in July 2006 that fully satisfied the duty to 
notify provisions.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The July 2006 letter also 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific DC 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt was relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran appropriate VA examinations in 
November 2004, December 2006, and October 2008.  The December 
2006 examiner also provided a supplemental opinion to that 
examination report in February 2007, after reviewing the 
claims file.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's dizziness or facial numbness since he was last 
examined.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports and addendums are thorough 
and supported by VA outpatient treatment records.  
Specifically, the examination reports include a history 
elicited from the Veteran and the clinical findings resulting 
from thorough physical examination.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

The Veteran's dizziness and numbness of the right side of the 
head, secondary to service-connected residuals of nasal 
fracture, is currently rated 10 percent under DCs 6299-6204.  
In this regard, the Board notes that hyphenated DCs are used 
when a rating under one DC requires use of an additional DC 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2008).  The Veteran alleges his disability warrants a 
greater rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

DC 6204 provides rating for peripheral vestibular disorders.  
Peripheral vestibular disorders manifesting occasional 
dizziness are rated 10 percent disabling.  Peripheral 
vestibular disorders manifesting dizziness and occasional 
staggering are rated 30 percent disabling.  A Note to DC 6204 
provides that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
rating can be assigned under DC 6204.  Hearing impairment or 
suppuration shall be separately rated and combined.  38 
C.F.R. § 4.87 (2008).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's lay statements and the medical records as a whole 
support an increased compensable rating for the Veteran's 
dizziness and numbness of the right side of the head, 
secondary to service-connected residuals of nasal fracture, 
to 30 percent, but no more. 

The Veteran's service treatment records, including entrance 
and separation examinations, are silent as to any complaints, 
diagnoses, or treatment for dizziness or numbness of the 
right side of the head.  Indeed, the Veteran does not allege 
his dizziness or numbness began in service, although during 
service his nose was broken and the Veteran's dizziness and 
numbness of the right side of the head are service-connected 
on a secondary basis to the Veteran's residuals of a nasal 
fracture.      

Shortly after service, in late 1962 or early 1963, the 
Veteran claims to have first experienced vertigo and to have 
received private treatment.  These treatment documents are 
not of record.  The Veteran claims to have experienced 
recurrent vertigo from that time, with balance problems 
nearly every day.  The first treatment record noting 
complaints of dizziness is from November 2001 during 
treatment for diabetes mellitus.  At that time, the Veteran 
reported he did not check his blood glucose level unless he 
was dizzy.  

After submitting his claim, in November 2004 the Veteran was 
afforded a VA examination.  The Veteran reported his in-
service nose fracture and that his dizziness began in 1962 
after service.  With the dizziness, the Veteran claimed to 
get nausea and vomiting followed by severe fatigue.  The 
Veteran treated the problem with sleep.  The Veteran reported 
current symptoms of dizziness or light headed feelings, 
occurring every day, with some days worse than others.  The 
Veteran also reported a numb feeling over the right side of 
his face.  The examiner diagnosed the Veteran with dizziness 
or light headed feeling and numbness of the right side of the 
face, etiology undetermined.  The examiner opined that the 
Veteran's current symptoms of dizziness and numbness in the 
right side of his face were at least as likely as not related 
to his service-connected fractured nose.  

At the same time, the Veteran had a separate VA examination 
for reported hearing loss with a different examiner.  During 
that examination, the Veteran reported onset of vertigo in 
late 1962 or early 1963 and recurrent problems with vertigo 
subsequently.  The Veteran reported daily recurrent vertigo.  
He also stated balance problems for about 45 minutes to an 
hour at a time, also on a daily basis.  The examiner 
diagnosed the Veteran with dizziness and unsteadiness.  The 
examiner opined that the Veteran's dizziness and unsteadiness 
were unrelated to his in-service nasal fracture.  In context, 
the examiner appeared to believe a relationship unlikely 
because the Veteran's current residuals of the nasal 
fracture, left nasal septum deviation, did not result in 
significant nasal obstruction.

The examiner who performed the November 2004 audio 
examination was asked to perform another VA examination in 
December 2006, after the Veteran appealed the 10 percent 
evaluation assessed for his balance disorder.  The examiner 
noted the history reported during the November 2004 VA audio 
examination.  The examiner noted the claims file was not 
available.  The Veteran reported vertigo and unsteadiness, 
occurring 6 to 7 times per month, with dizziness and 
unsteadiness lasting for 3 to 5 minutes in duration.  The 
Veteran expressed concern about his job as an electrician, 
which required working in high places close to high voltage 
lines, given his dizziness and balance problems.  Examination 
of the eyes, ears, mouth, and throat was normal and the nose 
was unchanged from the previous examination, with a 30 
percent obstruction of the left side.  The examiner's 
diagnosis, in relevant part, was a history of dizziness and 
unsteadiness.  The examiner disputed the alleged diagnosis of 
the Veteran's private physician in 1963 that the in-service 
fractured nose caused inner ear problems and, by extension, 
the Veteran's dizziness.  The examiner stated that he would 
need to see the results of an ordered ENG and the claims file 
before finalizing his report.

In January 2007, the December 2006 examiner provided the 
results of the ENG, the results of which were normal.  Based 
on the examination, the physician stated he was "unable to 
find objective evidence of a vestibular disorder."

In February 2007, the examiner provided a full report based 
on the December 2006 examination and January 2007 ENG.  In 
addition to the history noted previously, the examiner stated 
the Veteran asserted his recurrent vertigo had significantly 
worsened in the previous 3 to 4 years.  The examiner noted 
the Veteran's service treatment records were negative for 
complaints of dizziness/vertigo.  The examiner also 
reiterated that the January 2007 ENG/VNG was read as a normal 
study without evidence of vestibular dysfunction.  The 
examiner's diagnosis remained dizziness and unsteadiness.  
The examiner concluded the January 2007 ENG study failed to 
demonstrate a current vestibular disorder and that the 
etiology of the Veteran's vertigo and dizziness were 
uncertain.  The examiner stated the medical literature did 
not support a nexus between the Veteran's current 
dizziness/vertigo and residuals of his in-service nasal 
fracture.

The Veteran was afforded another VA examination in October 
2008.  The Veteran noted a long history of dizziness and 
unsteadiness, occurring between 3 to 4 times per week to as 
regularly as 1 to 2 times per day.  The Veteran reported the 
episodes lasting 10 to 15 minutes and that at such times he 
would sometimes stagger as though drunk.  Examination 
revealed no abnormalities other than those noted during 
previous examination.  The diagnosis was a history of 
dizziness and unsteadiness.  The examiner noted the normal 
January 2007 ENG study and stated, "The only additional 
information that I would have is the veteran provided a 
history of recurrent dizziness and unsteadiness, with the 
completely normal ENG study I would be unable to confirm the 
presence of a vestibular disorder."

Initially, the Board notes the conflicting opinions of record 
regarding the existence of objective findings supporting a 
diagnosis of a peripheral vestibular disorder, as required by 
Note 2 of DC 6204.  However, the Board notes that service 
connection has been established for dizziness and facial 
numbness as secondary to the service-connected residuals of a 
nasal fracture.  Even if such symptomatology was not 
ultimately attributable to a vestibular disorder, the Board 
believes that DC 6204 would remain the most closely analogous 
rating criteria based on the nature of his symptomatology.  
See 38 C.F.R. § 4.20 (2008).

The Board, therefore, concludes that the objective medical 
evidence and the Veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 30 percent disability 
rating.  See 38 C.F.R. § 4.7 (2008).  The Veteran can attest 
to factual matters of which he had first-hand knowledge, such 
as occasional staggering during periods of dizziness.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay 
person competent to testify to identify veins that are 
unnaturally distended or abnormally swollen and tortuous).  
Given the Veteran's statements to medical professionals and 
during his April 2009 Board hearing regarding occasional 
staggering during periods of dizziness, the Board finds the 
maximum disability rating of 30 percent, based on this 
symptomatology, is warranted.

The Board concludes a rating greater than 30 percent is not 
warranted.  As noted, a rating greater than 30 percent is 
unavailable under DC 6204, as the 30 percent rating is the 
highest available rating.  In addition, no higher or 
alternative rating under a different DC can be applied.  The 
Board notes there is no testimony or evidence that the 
Veteran has ear problems other than hearing loss, separately 
compensated and not on appeal, and vertigo/dizziness.  There 
is no evidence that the other DCs related to the ear 
affording a rating greater than 30 percent are implicated, 
specifically DC 6205 (Meniere's disease), DC 6207 (loss of 
auricle), and DC 6208 (malignant neoplasm of the ear), as 
there is no diagnosis or evidence of Meniere's disease, loss 
of auricle, or malignant neoplasm.  

Furthermore, given the absence of other neurological 
manifestations accompanying the facial numbness, or any 
functional impairment resulting from that numbness, the Board 
finds that the preponderance of the evidence is against 
granting a separate compensable rating for the Veteran's 
complaints of facial numbness.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 30 percent for the Veteran's 
disabilities.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's vertigo/dizziness with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the Veteran's 
disability rating is exclusively based on his reports of 
dizziness and staggering.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
dizziness and vertigo.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability since service.  The Veteran asserts he has been 
unemployed since 2003.  The Veteran argued during his April 
2009 Board hearing it would be unsafe for him to work in his 
occupation as an electrician because of the extensive use of 
ladders, often around high power electrical sources.  The 
Board notes, however, the Veteran's previous position had 
been in a primarily supervisory capacity and had not required 
work he considered dangerous because of his dizziness.  The 
Veteran concedes, moreover, he lost his previous job because 
of financial reasons.  The Veteran contends he has sought 
other jobs and states that he always declares up-front his 
dizziness/vertigo condition.  Significantly, while the 
Veteran ascribes some measure of his failure to secure 
employment to his dizziness/vertigo, he also believes his age 
(67 years old) and his status as a master electrician, which 
he believes causes others to expect his wage demands will be 
excessive, are contributing factors.  The Veteran, therefore, 
appears capable of performing any job not requiring extensive 
work on ladders or other inherently dangerous activities for 
one suffering from intermittent dizzy spells.  As noted 
above, the Veteran claims his dizziness symptoms began in 
1962 or 1963; thus, he worked for 40 years with symptoms of 
dizziness.  Moreover, there is nothing in the medical records 
to indicate an exceptional or unusual disability picture.  
Thus, the Board finds that the greater weight of the evidence 
is against finding that the Veteran's condition results in 
marked interference with employment.  There is no evidence 
otherwise suggesting an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.






ORDER

Entitlement to an increased rating of 30 percent for 
dizziness with facial numbness is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.





____________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


